Citation Nr: 0724741	
Decision Date: 08/10/07    Archive Date: 08/20/07	

DOCKET NO.  04-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for lung disease. 

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral fungal infection of the feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to 
November 1970, including 11 months' service in the Republic 
of Vietnam in supply, with no documented combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The issue of service connection is 
ready for appellate review.  The issue of increased rating 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran had a single acute upper respiratory 
infection during service, he is not shown to have manifested 
any chronic lung disease at any time during or some years 
after service separation, and his present end stage lung 
disease, postoperative right lung transplant, is not shown to 
be related to any incident, injury, or disease or exposure of 
active military service.  


CONCLUSION OF LAW

Lung disease was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1103, 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran's claim for service connection for lung disease 
was initially adjudicated in September 2000.  However, 
subsequent to VCAA adoption, the veteran was provided formal 
VA notice in May 2002.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit all relevant evidence in 
his possession.  A considerable amount of development and 
collection of records followed this notice which preceded the 
RO's formal readjudication of the appeal subsequent to VCAA 
notice in November 2002.  

All known available records have been collected for review 
including service medical and personnel records, and 
extensive records of the veteran's medical treatment both 
privately and with VA.  Social Security records were also 
collected for review.  All known available relevant evidence 
has been collected, and the veteran does not argue nor does 
the evidence on file suggest that there remains any 
additional relevant evidence which is uncollected.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Effective in July 1998, notwithstanding any other provision 
of law, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in line of duty in the active military 
service for purpose of this title on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103 (a).  

Analysis:  At the time the veteran was examined for 
enlistment in April 1969, he provided a history of frequent 
colds, sinus problems, and hay fever.  Examination of the 
chest and lungs at that time revealed no abnormalities, and a 
chest X-ray was negative.  The veteran was hospitalized in 
May 1969 for an upper respiratory infection, but chest X-rays 
at that time were again negative, and this acute infection 
resolved.  In October 1970, the veteran's lungs were clear to 
auscultation and percussion, and a chest X-ray was again 
normal.  The following month in November 1970, the veteran 
was examined for service separation and the chest and lungs 
were found to be normal, and another chest X-ray was 
considered to be within normal limits.

X-ray studies subsequently performed in December 1970, 
January 1971, and July 1971 were all normal.  A January 1972 
admission noted that the chest was normal, but it was noted 
that the veteran smoked one pack of cigarettes daily.  Chest 
X-ray in January 1973 was also normal.  Private medical 
records from 1972 and 1973 do not include any findings or 
diagnosis of respiratory disease.  

The veteran was seen for bronchitis in 1974,, and again in 
1976.  Chest X-rays in September 1978 were normal.  In 1979, 
the veteran was treated for sinus congestion.  In September 
1980, the veteran reported that he had a dry, nonproductive 
cough for two weeks.  The diagnosis at this time was upper 
respiratory infection and bronchitis.  Upper respiratory 
infection and bronchitis were again diagnosed in November 
1983.  Bronchitis was diagnosed in February 1986, but a chest 
X-ray was normal.  Mild COPD was diagnosed following chest X-
ray in February 1991.  Records after this time indicate that 
the veteran was advised to quit smoking and drinking.  

In May 1993, extensive diagnostic studies performed at the 
St. Vincent Hospital in Wisconsin included spriometry testing 
demonstrating a severe obstructive ventilatory defect.  
Single breath hemoglobin corrected diffusing capacity was at 
the lower limits of normal.  Arterial blood gases showed 
evidence of hypoxemia, partly accountable for on the basis of 
an abnormally low PO2, and partly accountable for on the 
basis of a 7 percent carboxyhemoglobin level.  The current 
studies were interpreted as revealing a combination of severe 
air-flow obstruction with only marginal if any reversibility, 
gas trapping, and borderline low diffusion.  Although a 
clinical history of asthma was given, the examiners did not 
see the amount of acute reversibility normally associated 
with asthma.  It was the conclusion from this extensive work-
up that the veteran probably had chronic obstructive 
pulmonary disease (COPD).  It was also written that "ongoing 
cigarette smoking behavior is noted, and is associated with a 
significant hypoxemic event, with resultant O2 saturation of 
only 90 percent, which as you know, is relatively low for 
this age group."  

Subsequent November 1996 chest X-rays revealed that both 
lungs were hyperinflated, possibly related to emphysema or 
asthma.  A January 1997 chest X-ray was interpreted as 
normal, but a June 1998 chest X-ray again was interpreted as 
revealing hyperinflation of the lungs with flattening of the 
diaphragm, and it was felt that this represented moderate 
changes due to COPD.  

In 2000 the veteran was seen for asthma and COPD at VA 
facilities and it was recorded that he had been smoking one-
half pack of cigarettes per day for 30 years.  Pulmonary 
function studies performed in May 2000 include a report of a 
38-year history of cigarette smoking, and the diagnosis was 
severe obstructive airway disease, and possible emphysema.

Records from the Social Security Administration were 
obtained, and included medical records dating back to only 
1999.  The Social Security Administration determined that the 
veteran was totally disabled from COPD and chronic pulmonary 
insufficiency and this finding of total disability was 
effective from September 2000.

In October 2004, the veteran underwent a right orthotopic 
lung transplant at the University of Wisconsin Hospital.  He 
now has ongoing confirmed diagnoses of COPD, compensated cor 
pulmonale, hypertension, and gastroesophageal reflux disease, 
among others.  The most recent records of the veteran's 
treatment now for end stage lung disease consistently contain 
a smoking history of 2 packs per day for 37 years, and that 
the veteran quit smoking in November 2002.  These records 
also document that the veteran began smoking cigarettes at 
the age of 16.

The veteran's first informal claim for service connection for 
lung disease was received in July 2000, nearly 30 years after 
he was separated from service.  In written statements, the 
veteran has argued that he first incurred lung disease in 
1969 while he was stationed in the military in Kentucky.  He 
argued that this was the onset of chronic lung disease, which 
remained chronic in the years thereafter, and which resulted 
in his current end stage lung disease.  The veteran later 
wrote that while he was stationed in Vietnam in supply, he 
was exposed to various chemicals including jet fuel, diesel 
fuel, gasoline, and solvents.  In 2002, the veteran's mother 
wrote a statement that when the veteran entered the Army 
there was nothing wrong with his breathing or lungs, and that 
whatever he has now came from the Army.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for lung disease.  There are extensive medical records in the 
veteran's claims folder, and these records reveal that the 
veteran had an acute upper respiratory infection during 
service in May 1969 for which he spent three days in the 
hospital.  However, multiple X-ray studies of the veteran's 
chest during service were all interpreted as being normal.  
The physical examination for service separation recorded that 
the lungs and chest were normal with a normal separation 
chest x studies of the veteran's chest during service were 
all interpreted as being normal.  The physical examination 
for service separation recorded that the lungs and chest were 
normal with a normal separation chest X-ray, and there is a 
complete absence of any evidence which shows or suggests that 
the veteran manifested any form of a chronic lung disability 
or lung disease or a chronic bronchitis at any time during 
service.  Additionally, multiple chest X-rays on file in the 
years immediately following service were also all uniformly 
interpreted as being normal or within normal limits.  

The veteran was treated for bronchitis four years after 
service in 1974, and two years later in 1976.  He was noted 
to be wheezing on examination two years after that in 1978, 
and two years later in 1980 he was found to have an upper 
respiratory infection and bronchitis, and these findings were 
repeated in November 1983.  At some point, multiple episodes 
of bronchitis may certainly be considered to be a chronic 
condition, but these multiple diagnoses of bronchitis all are 
clinically documented as having occurred after the veteran 
was separated from service.  The veteran was never once 
diagnosed with bronchitis during service, only a single acute 
episode of an upper respiratory infection.  In accordance 
with the governing regulations, the veteran is not shown to 
have any form of chronic lung disability or disease at any 
time during service, and is not shown to have manifested a 
bronchitis which might be referred to as chronic in nature 
until years after service separation.  

Mild COPD was first diagnosed upon examination and X-ray 
studies in 1991, some 21 years after service separation, and 
it is from this time forward that the veteran is clearly 
shown to have had a chronic and ongoing lung disease, which 
resulted in a 2004 right lung transplant with current 
diagnoses of chronic obstructive pulmonary disease, 
compensated cor pulmonale, hypertension, and end stage lung 
disease.  

The evidence on file does not show that the veteran's end 
stage lung disease was incurred or aggravated during active 
military service or is otherwise attributable to any 
incident, injury, disease, or exposure of active military 
service.  Although the veteran has argued that he was exposed 
to various fuels and solvents during military service, such 
exposure is not documented in the evidence on file, and even 
assuming (without presently conceding) that there was such 
exposure, there is a complete absence of any competent 
clinical evidence or opinion on file which shows or suggests 
that any of the veteran's end stage lung disease is 
attributable to such exposure during service or at any time.  

The Board has carefully considered all written statements 
submitted by the veteran during the lengthy pendency of this 
appeal, and the statement of his mother, and although lay 
persons may certainly offer competent statements of signs or 
symptoms of disease seen or personally experienced, lay 
persons lack the requisite medical expertise to provide any 
form of competent clinical opinions about the cause and 
effect of lung disease in general or specifically in the 
veteran's present appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The veteran has, in fact, presented no competent clinical 
evidence or opinion which relates his current end stage lung 
disease to any incident, injury or disease of active military 
service, nor has he presented any competent evidence showing 
that he manifested a chronic lung disease or disability at 
any time during military service.  The single upper 
respiratory infection during service is shown to have been 
entirely acute and transitory and resolved without chronic 
residual prior to the veteran's separation from service, at 
which time his lungs and chest were normal, as were multiple 
X-ray studies taken in the years immediately following 
service separation.


ORDER

Entitlement to service connection for lung disease is denied.  


REMAND

In May 2004, the RO issued a rating decision granting service 
connection for bilateral fungal infection of the feet, with a 
noncompensable evaluation effective from June 2002.  Less 
than two months later in July 2004, the veteran filed a 
Notice of Disagreement with the noncompensable evaluation 
assigned in this rating decision (but not the assigned 
effective date).  In February 2005, the RO issued another 
rating decision which granted the veteran an increased 
evaluation from noncompensable to 10 percent, and made that 
increase payable effective from the date of service 
separation in November 1970.  

The initial May 2004 allowance granted service connection for 
fungal infection by reference to 38 C.F.R. § 4.118, 
Diagnostic Code 7820 for infections of the skin not listed 
elsewhere (including fungal).  The February 2005 rating 
decision granting an increased evaluation to 10 percent did 
so by reference to Diagnostic Code 7813 under 
dermatophytosis.  Compensable evaluations under both of these 
Diagnostic Codes are made with reference to Diagnostic 
Code 7806, the general rating criteria for dermatitis or 
eczema.  Under Diagnostic Code 7806, ratings may extend from 
noncompensable to 60 percent.  The veteran's assigned 10 
percent evaluation is not the maximum schedular evaluation 
available for his fungal infection of the feet.  

The Board can find no written waiver by the veteran of 
ordinary appellate procedure with respect to his initial 
notice of disagreement with a noncompensable evaluation.  
Absent such written waiver, the RO was procedurally required 
to issue the veteran a Statement of the Case, because 
although an increased evaluation to 10 percent was granted, 
this was not the maximum schedular evaluation available for 
the veteran's service-connected disability.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the US Court of 
Appeals for Veterans Claims (Court) held that the Board could 
not merely note a failure to produce a procedurally required 
Statement of the Case once a veteran had submitted a timely 
Notice of Disagreement.  The Board was required to raise the 
issue to potential appellate status, and remand to order the 
issuance of a Statement of the Case.  The RO could have 
solicited a waiver of further appellate review in light of 
their grant of an increased evaluation with an earlier 
effective date, but there is no record that they did so, nor 
any record that the record waived his right to continue to 
appeal for an increased evaluation.  Accordingly, the case is 
REMANDED to the RO for the following action:

The RO should undertake actions required 
by 38 C.F.R. § 19.26, including the 
issuance of the Statement of the Case so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected fungal 
infection of both feet.  That document 
must inform him of the necessity of a 
timely filing of a Substantive Appeal 
before the Board could obtain 
jurisdiction of the issue.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


